UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 PAULA BIRD, et al.,

                       Plaintiffs,                Civil Action No. 19-1581 (JMC)

                       v.

 WILLIAM P. BARR,

                       Defendant.

                                            ORDER

       Upon consideration of Defendant’s Partial Motion to Dismiss the Third Amended

Complaint, ECF 51; Plaintiffs’ Opposition to the Motion, ECF 52; Defendant’s Reply, ECF 54;

and all relevant filings; and for the reasons stated in the forthcoming Memorandum Opinion, to be

issued soon, it is hereby ORDERED that Defendant’s Partial Motion to Dismiss, ECF 51, is

DENIED.

       SO ORDERED.

       DATE: April 15, 2022




                                                           Jia M. Cobb
                                                           U.S. District Court Judge